                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $320,300.00 IN UNITED
 STATES CURRENCY,

 APPROXIMATELY 17,219.00 IN UNITED
 STATES CURRENCY, and

 ONE 2009 NISSAN MURANO, VEHICLE
 IDENTIFICATION NUMBER (VIN)
 JN8AZ18W69W112938, WITH ALL
 APPURTENANCES AND ATTACHMENTS
 THEREON,

                        Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. §§ 881(a)(4) and (6), for violations of 21 U.S.C. § 841(a)(1).

                                      The Defendants In Rem

       2.      The defendant property, approximately $320,300.00 in United States currency,

was seized on or about June 18, 2018, from Arthur Smith at or near Metro Self Storage, 60 East


            Case 2:18-cv-01955-NJ Filed 12/11/18 Page 1 of 9 Document 1
Lake Street, Unit B16, Northlake, Illinois. The defendant property is presently in the custody of

the United States Marshal Service in Milwaukee, Wisconsin.

       3.      The defendant property, approximately $17,219.00 in United States currency, was

seized on or about June 18, 2018, from Arthur Smith at or near 4XXX North 103rd Street,

Apt. X, Milwaukee, Wisconsin. The defendant property is presently in the custody of the United

States Marshal Service in Milwaukee, Wisconsin.

       4.      The defendant property, one 2009 Nissan Murano bearing vehicle identification

number JN8AZ18W69W112938, with all appurtenances and attachments thereon, was seized on

or about June 18, 2018, from Arthur Smith at or near 4XXX North 103rd Street, Apt. X,

Milwaukee, Wisconsin. The defendant vehicle is registered to Jeannette Gallegos. The

defendant vehicle is presently in the custody of the United States Marshal Service in Milwaukee,

Wisconsin.

                                      Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       8.      The defendant property, approximately $320,300.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

                                                   2

             Case 2:18-cv-01955-NJ Filed 12/11/18 Page 2 of 9 Document 1
trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

         9.      The defendant property, approximately $17,219.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

         10.     The defendant property, one 2009 Nissan Murano bearing vehicle identification

number JN8AZ18W69W112938, is subject to forfeiture to the United States of America under

21 U.S.C. § 881(a)(4) because it was used, or intended to be used, to transport, or to facilitate the

transportation, sale, receipt, possession, or concealment of a controlled substance in violation of

21 U.S.C. § 841(a)(1).

                                               Facts

         11.     Heroin is a Schedule I controlled substance under 21 U.S.C. § 812.

         12.     Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

         13.     Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

         14.     Fentanyl is a Schedule II controlled substance under 21 U.S.C. § 812.

June 18, 2018 execution of search warrant at Metro Self Storage

         15.     On June 18, 2018, officers executed a search warrant at Metro Self Storage,

storage locker unit B16, located at 60 East Lake Street, Northlake, Illinois (“Metro Storage Unit

B16”).

         16.     On June 18, 2018, Metro Storage Unit B16 was rented by Arthur Smith.

         17.     Below are some of the items that were inside Metro Storage Unit B16 on June 18,

2018.

                                                  3

               Case 2:18-cv-01955-NJ Filed 12/11/18 Page 3 of 9 Document 1
               A.      Currency counter.

               B.      Two cellular telephones.

               C.      One 2015 Dodge Challenger SXT bearing Illinois license plates and
                       registered to Arthur Smith and Jeannette Gallegos. Inside the Dodge
                       Challenger were the following:

                         i.   In the glove box was approximately 98 grams of heroin.

                        ii.   In the sunglass holder were two small baggies containing
                              approximately 0.91 grams of a fentanyl and tramadol combination.

                       iii.   In the trunk was a paper bag containing 10 individually wrapped
                              packages that contained a total of approximately 1,195.4 grams of
                              heroin.

                       iv.    In a duffle bag in the trunk were a steel press plate and
                              approximately 0.89 grams of marijuana.

                        v.    In the spare tire well in the trunk was a leather bag containing the
                              defendant approximately $320,300 in United States currency and
                              one baggie containing approximately 0.69 grams of cocaine.

                       vi.    Also in the spare tire well in the trunk was a plastic bag containing
                              nine individually wrapped packages that contained a total of
                              approximately 999.98 grams of heroin.

June 18, 2018 execution of search warrant at 4XXX North 103rd Street, Apt. X, Milwaukee,
Wisconsin

       18.     On June 18, 2018, officers executed a search warrant at 4XXX North 103rd Street,

Apt. X, Milwaukee, Wisconsin, which is the residence of an individual having the initials “E.F.”

and, periodically, the residence of Arthur Smith (the “103rd Street residence”).

       19.     Arthur Smith and E.F. were present during execution of the search warrant.

       20.     Arthur Smith had the defendant approximately $17,219 in United States currency

rubber banded together in his pants pocket.

       21.     On the nightstand in the master bedroom were two cellular phones, keys to the

defendant 2009 Nissan Murano bearing vehicle identification number JN8AZ18W69W112938,

and keys to a storage locker at Metro Self Storage.
                                                  4

             Case 2:18-cv-01955-NJ Filed 12/11/18 Page 4 of 9 Document 1
       22.       The defendant Nissan Murano was parked at the 103rd Street residence.

       23.       Pursuant to the search warrant, officers searched the defendant Nissan Murano.

       24.       Below are some of the items that were inside the defendant Nissan Murano on

June 18, 2018.

                 A.     In the driver’s door pocket was a cellular phone.

                 B.     In the visor above the driver’s seat was a dollar bill that was folded up and
                        contained cocaine residue.

                 C.     A drawing of a proposed “trap” for within a vehicle, along with a receipt
                        from a welding shop, CB Welder in Chicago, Illinois.

                 D.     In the rear cargo area was an unassembled six ton, A-frame “bench shop
                        press,” which is something used by narcotics distributors as a “kilo press”
                        used to compress narcotics.

Defendant 2009 Nissan Murano used to facilitate a drug transaction on May 8, 2018

       25.       On or about May 8, 2018, Arthur Smith drove the defendant Nissan Murano to an

area near N. 58th Street and W. Melvina Street in Milwaukee, Wisconsin.

       26.       In the area of N. 58th Street and W. Melvina Street, Arthur Smith parked the

defendant Nissan Murano, exited the vehicle, and met up with an individual having the initials

C.G., who had parked C.G.’s vehicle near the defendant Nissan Murano.

       27.       C.G. gave Arthur Smith approximately $65,000 for approximately one kilogram

of heroin.

       28.       Arthur Smith placed the approximately $65,000 in the defendant Nissan Murano

and drove away from the meet location.

                               Arthur Smith’s State Drug Charges

       29.       On June 18, 2018, Arthur Smith was charged in Milwaukee County Circuit Court,

Case No. 18CF2765, with manufacture/deliver heroin, conspiracy to commit.

       30.       A jury trial in Case No. 18CF2765 is scheduled for January 7, 2019.

                                                  5

             Case 2:18-cv-01955-NJ Filed 12/11/18 Page 5 of 9 Document 1
                              Administrative Forfeiture Proceedings

        31.     The Drug Enforcement Administration (“DEA”) began administrative forfeiture

proceedings against the approximately $320,300.00 in United States currency and against the

approximately $17,219.00 in United States currency on the ground that these seized currency

items were used or intended to be used in exchange for controlled substances or were proceeds of

trafficking in controlled substances.

        32.     The DEA began administrative forfeiture proceedings against the 2009 Nissan

Murano, bearing vehicle identification number JN8AZ18W69W112938, as property that was

used, or intended to be used, to transport, or to facilitate the transportation, sale, receipt,

possession, or concealment of a controlled substance.

        33.     On or about September 17, 2018, Jeannette Gallegos filed a claim with the DEA

in the administrative forfeiture proceedings to the defendant 2009 Nissan Murano bearing

vehicle identification number JN8AZ18W69W112938.

        34.     On or about September 19, 2018, Arthur Smith filed a claim and a petition for

remission with the DEA in the administrative forfeiture proceedings to all three defendant

properties: (1) approximately $320,300.00 in United States currency; (2) approximately

$17,219.00 in United States currency; and (3) the 2009 Nissan Murano bearing vehicle

identification number JN8AZ18W69W112938.

                                    Warrant for Arrest In Rem

        35.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).




                                                    6

              Case 2:18-cv-01955-NJ Filed 12/11/18 Page 6 of 9 Document 1
                                          Claims for Relief

       36.     The plaintiff alleges and incorporates by reference the paragraphs above.

       37.     By the foregoing and other acts, the defendant property, approximately

$320,300.00 in United States currency, was used or intended to be used in exchange for

controlled substances, represents proceeds of trafficking in controlled substances, or was used or

intended to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       38.     The defendant approximately $320,300.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       39.     By the foregoing and other acts, the defendant property, approximately

$17,219.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

       40.     The defendant approximately $17,219.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       41.     By the foregoing and other acts, the defendant property, one 2009 Nissan Murano

bearing vehicle identification number JN8AZ18W69W112938, was used, or intended to be used,

to transport, or to facilitate the transportation, sale, receipt, possession, or concealment of a

controlled substance in violation of 21 U.S.C. § 841(a)(1).

       42.     The defendant 2009 Nissan Murano bearing vehicle identification number

JN8AZ18W69W112938 is therefore subject to forfeiture to the United States of America under

21 U.S.C. § 881(a)(4).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

                                                   7

             Case 2:18-cv-01955-NJ Filed 12/11/18 Page 7 of 9 Document 1
properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 11th day of December, 2018.

                                             Respectfully submitted,

                                             MATTHEW D. KRUEGER
                                             United States Attorney


                                      By:     s/SCOTT J. CAMPBELL
                                             SCOTT J. CAMPBELL
                                             Assistant United States Attorney
                                             Scott J. Campbell Bar Number: 1017721
                                             Attorney for Plaintiff
                                             Office of the United States Attorney
                                             Eastern District of Wisconsin
                                             517 East Wisconsin Avenue, Room 530
                                             Milwaukee, Wisconsin 53202
                                             Telephone: (414) 297-1700
                                             Fax: (414) 297-1738
                                             E-Mail: scott.campbell@usdoj.gov




                                                8

             Case 2:18-cv-01955-NJ Filed 12/11/18 Page 8 of 9 Document 1
                                          Verification

       I, Nick T. Stachula, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the High-Intensity Drug Trafficking Area (HIDTA) in Milwaukee, that I have

read the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof,

and that the factual matters contained in paragraphs 11 through 28 of the Verified Complaint are

true to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with HIDTA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 12/10/18                               s/NICK T. STACHULA
                                             Nick T. Stachula
                                             Task Force Officer




                                                9

           Case 2:18-cv-01955-NJ Filed 12/11/18 Page 9 of 9 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $320,300.00 IN UNITED STATES CURRENCY,
                                                                                                                          et al.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC §§ 881(a)(4) and (6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

12/11/2018                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                          Case 2:18-cv-01955-NJ
                                      AM O U N T           APPLY IN Filed
                                                                    G IFP 12/11/18 Page    1E of 1 Document
                                                                                      JU D G                1-1
                                                                                                         M AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $320,300.00 IN
 UNITED STATES CURRENCY,

 APPROXIMATELY 17,219.00 IN UNITED
 STATES CURRENCY, and

 ONE 2009 NISSAN MURANO, VEHICLE
 IDENTIFICATION NUMBER (VIN)
 JN8AZ18W69W112938, WITH ALL
 APPURTENANCES AND ATTACHMENTS
 THEREON,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 11th day of

December, 2018, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant properties pursuant to Title 21, United States

Code, Sections 881(a)(4) and (6), and which prays that process issue to enforce the forfeiture and

to give notice to all interested parties to appear before the court and show cause why the

forfeiture should not be decreed; and due proceedings being had, that the defendant properties be

condemned and forfeited to the use of the United States of America.




          Case 2:18-cv-01955-NJ Filed 12/11/18 Page 1 of 3 Document 1-2
       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the United States Marshal Service in

Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court:

               A.      Approximately $320,300.00 in United States currency, which was seized
                       on or about June 18, 2018, from Arthur Smith at or near Metro Self
                       Storage, 60 East Lake Street, Unit B16, Northlake, Illinois;

               B.      Approximately $17,219.00 in United States currency, which was seized on
                       or about June 18, 2018, from Arthur Smith at or near 4XXX North 103rd
                       Street, Apt. X, Milwaukee, Wisconsin; and

               C.      One 2009 Nissan Murano bearing vehicle identification number
                       JN8AZ18W69W112938, which was seized on or about June 18, 2018,
                       from Arthur Smith at or near 4XXX North 103rd Street, Apt. X,
                       Milwaukee, Wisconsin.


       Dated this        day of                       , 2018, at Milwaukee, Wisconsin.

                                       STEPHEN C. DRIES
                                       Clerk of Court

                               By:

                                       Deputy Clerk


                                             Return

       This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:



                                                2


          Case 2:18-cv-01955-NJ Filed 12/11/18 Page 2 of 3 Document 1-2
Signature of arresting officer:


Date:




                                        3


          Case 2:18-cv-01955-NJ Filed 12/11/18 Page 3 of 3 Document 1-2
